DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 2, 6, 12, 16, and 20 are amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, U.S. Publication No. 2021/0377931, in view of Lee et al., (hereinafter Lee), U.S. Publication No. 2022/0287055 (Provisional 62/886740 filed on 09/14/2019).

As per claim 1, Zhang discloses a method comprising: 
receiving, by a first wireless device from a second wireless device [fig. 3, paragraphs 0090-0096, receiving, by a first wireless device from a second wireless device (first terminal apparatus, second terminal apparatus)], one or more configuration messages comprising a sidelink latency for sidelink channel state information (CSI) reporting [fig. 3, table 5, paragraphs 0012, 0015, 0104, 0113, 0114, receiving, by a first wireless device from a second wireless device one or more configuration messages comprising a sidelink latency for sidelink channel state information (CSI) reporting (terminals can send/determine the sidelink feedback information; sending sidelink feedback information; includes a latency of processing the sidelink feedback information by the first terminal apparatus; start RB number (or a range within which the RB number falls))]; 
receiving, during a first time slot, by the first wireless device from the second wireless device [paragraphs 0009, 0104, 0112, 0114, receiving, during a first time slot, by the first wireless device from the second wireless device (a slot number (including a start slot number)]: 
determining, by the first wireless device, one or more sidelink CSI reporting resources within a time period indicated by: the sidelink latency and starting from the first time slot [paragraphs 0104, 0114, 0115, 0160, the sidelink latency, and starting from the first time slot (first terminal apparatus may send a reference signal on a symbol #0; frequency domain resource whose start RB number is between N1 and N2)]; and 
transmitting, by the first wireless device, one or more sidelink CSIs on the one or more sidelink CSI reporting resources [fig. 3, 4, paragraphs 0102-0104, transmitting, by the first wireless device, one or more sidelink CSIs on the one or more sidelink CSI reporting resources (a transmission resource for sending sidelink feedback information)].
	Zhang discloses where the indication information is used to indicate a type of the sidelink feedback information carried by using the reference signal [fig. 3, paragraphs 0015, 0113, 0114, 0137]. Zhang does not explicitly disclose one or more configuration messages comprising a sidelink latency upper bound for sidelink channel state information (CSI) reporting; a sidelink CSI reporting triggering indication, and one or more CSI reference signals.
However, Lee teaches one or more configuration messages comprising a sidelink latency upper bound for sidelink channel state information (CSI) reporting [paragraphs 0151, 0157, 0176, one or more configuration messages comprising a sidelink latency upper bound for sidelink channel state information (CSI) reporting (WTRU may determine remaining latency until the CSI latency bound or CSI feedback window; latency bound value to the SL CSI MAC CE)]; [provisional support, 0088, 0110, 0115, 0120, 0129]; and a sidelink CSI reporting triggering indication, and one or more CSI reference signals [fig. 2, paragraphs 0004, 0070, 0074, 0084, 0166, 0173, a sidelink CSI reporting triggering indication, and one or more CSI reference signals (triggering a SR transmission specific to CSI reporting; an indication of CSI reporting triggering, and/or a subchannel within which a CSI-RS is transmitted)]; [provisional support, 0075, 0076, 0088, 0089].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang by including a sidelink CSI reporting triggering indication as taught by Lee because it would provide the Zhang's method with the enhanced capability of improving CSI reporting [Lee, paragraphs 0004, 0116].

As per claim 2, Zhang discloses the method of claim 1, 
wherein a frequency resource block size of the one or more CSI reference signals is the equal to a frequency resource block size of one or more physical sidelink shared channels (PSSCHs) being transmitted with the one or more CSI reference signals [paragraphs 0080, 0117, 0130, 0151, wherein a frequency resource block size of the one or more CSI reference signals is the equal to a frequency resource block size of one or more physical sidelink shared channels (PSSCHs) being transmitted with the one or more CSI reference signals (the first terminal apparatus may indicate the sidelink feedback information to the second terminal apparatus by using the reference signal on the PSSCH)].

As per claim 3, Zhang discloses the method of claim 1, 
wherein the sidelink CSI reporting triggering indication is received via sidelink control information [paragraphs 0100, 0108, 0109, 0132, wherein the sidelink CSI reporting triggering indication is received via sidelink control information (sidelink control information (SCI) may include sidelink feedback control information (SFCI))].

As per claim 4, Zhang discloses the method of claim 3, 
wherein the sidelink control information is second stage sidelink control information [paragraphs 0150, 0151, 0179, wherein the sidelink control information is second stage sidelink control information (the first communications apparatus determines that the PSCCH and the PSSCH are multiplexed in a time division multiplexing (TDM) manner)].

As per claim 5, Zhang discloses the method of claim 4, 
wherein the second stage sidelink control information is received via a PSSCH [paragraphs 0080, 0117, 0130, 0151, wherein the second stage sidelink control information is received via a PSSCH (the first terminal apparatus may indicate the sidelink feedback information to the second terminal apparatus by using the reference signal on the PSSCH)].

As per claim 6, Zhang discloses the method of claim 1, Zhang does not explicitly disclose wherein the one or more configuration messages are received via one or more sidelink radio resource control messages (RRCs).
However, Lee teaches wherein the one or more configuration messages are received via one or more sidelink radio resource control messages (RRCs) [paragraphs 0169, 0170, 0185, 0195, wherein the one or more configuration messages are received via one or more sidelink radio resource control messages (RRCs) (CSI reporting latency information for the CSI report may be provided from the network or the transmitting WTRU (e.g. via PC5 RRC signaling))]; [provisional support 0106, 0111].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang by including a sidelink radio resource control message (RRC) as taught by Lee because it would provide the Zhang's method with the enhanced capability of improving CSI reporting [Lee, paragraphs 0004, 0116].

As per claim 7, Zhang discloses the method of claim 1, 
wherein the one or more sidelink CSIs comprise one or more channel quality indicators and one or more rank indicators [paragraphs 0008, 0032, 0082, wherein the one or more sidelink CSIs comprise one or more channel quality indicators and one or more rank indicators (channel state information includes at least one of the following information: a channel quality indicator CQI, a precoding matrix indicator PMI, a rank indicator RI)].

As per claim 8, Zhang discloses the method of claim 1, further comprising 
determining the one or more sidelink CSIs based on the one or more CSI reference signals [paragraphs 0032, 0050, 0052, 0082, determining the one or more sidelink CSIs based on the one or more CSI reference signals (sidelink feedback information may include at least: channel state information; channel state information may include at least one of a channel state information reference signal CSI-RS resource indicator CRI)].

As per claim 9, Zhang discloses the method of claim 1, Zhang does not explicitly disclose wherein the one or more sidelink CSIs are transmitted via a sidelink medium access control control element (MAC CE).
However, Lee teaches wherein the one or more sidelink CSIs are transmitted via a sidelink medium access control control element (MAC CE) [paragraphs 0122, 0134, 0149, 0152, wherein the one or more sidelink CSIs are transmitted via a sidelink medium access control control element (MAC CE) (CSI reporting may be sent in a MAC CE)]; [provisional support 0111, 0118].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang by including a sidelink medium access control control element (MAC CE) as taught by Lee because it would provide the Zhang's method with the enhanced capability of improving CSI reporting [Lee, paragraphs 0004, 0116].

As per claim 10, Zhang discloses the method of claim 1, 
wherein the first wireless device and the second wireless device are a pair in a unicast group [paragraphs 0081, 0087, 0089, wherein the first wireless device and the second wireless device are a pair in a unicast group (one of unicast communication, multicast communication, and broadcast communication between the terminal devices may be performed over the sidelink)].

As per claim 11, Zhang discloses a first wireless device comprising: 
one or more processors: and memory storing instructions that, when executed by the one or more processors [fig. 6, paragraphs 0156, 0158, 0168, 0177, one or more processors: and memory storing instructions that, when executed by the one or more processors (memory 602 is coupled to the processor 603, and the memory 602 is configured to store program instructions and data)], cause the first wireless device to: 
receive, from a second wireless device [fig. 3, paragraphs 0090-0096, receive, from a second wireless device (first terminal apparatus, second terminal apparatus)], one or more configuration messages comprising a sidelink latency for sidelink channel state information (CSI) reporting [fig. 3, table 5, paragraphs 0012, 0015, 0104, 0113, 0114, receive, from a second wireless device one or more configuration messages comprising a sidelink latency for sidelink channel state information (CSI) reporting (terminals can send/determine the sidelink feedback information; sending sidelink feedback information; includes a latency of processing the sidelink feedback information by the first terminal apparatus; start RB number (or a range within which the RB number falls))]; 
receive, during a first time slot, from the second wireless device [paragraphs 0009, 0104, 0112, 0114, receive, during a first time slot, from the second wireless device (a slot number (including a start slot number)]: 
determine one or more sidelink CSI reporting resources within a time period indicated by: the sidelink latency, and starting from the first time slot [paragraphs 0104, 0114, 0115, 0160, the sidelink latency, and starting from the first time slot (first terminal apparatus may send a reference signal on a symbol #0; frequency domain resource whose start RB number is between N1 and N2)]; and 
transmit one or more sidelink CSIs on the one or more sidelink CSI reporting resources [fig. 3, 4, paragraphs 0102-0104, transmit one or more sidelink CSIs on the one or more sidelink CSI reporting resources (a transmission resource for sending sidelink feedback information)].
	Zhang discloses where the indication information is used to indicate a type of the sidelink feedback information carried by using the reference signal [fig. 3, paragraphs 0015, 0113, 0114, 0137]. Zhang does not explicitly disclose one or more configuration messages comprising a sidelink latency upper bound for sidelink channel state information (CSI) reporting; a sidelink CSI reporting triggering indication, and one or more CSI reference signals.
However, Lee teaches one or more configuration messages comprising a sidelink latency upper bound for sidelink channel state information (CSI) reporting [paragraphs 0151, 0157, 0176, one or more configuration messages comprising a sidelink latency upper bound for sidelink channel state information (CSI) reporting (WTRU may determine remaining latency until the CSI latency bound or CSI feedback window; latency bound value to the SL CSI MAC CE)]; [provisional support, 0088, 0110, 0115, 0120, 0129]; and a sidelink CSI reporting triggering indication, and one or more CSI reference signals [fig. 2, paragraphs 0004, 0070, 0074, 0084, 0166, 0173, a sidelink CSI reporting triggering indication, and one or more CSI reference signals (triggering a SR transmission specific to CSI reporting; an indication of CSI reporting triggering, and/or a subchannel within which a CSI-RS is transmitted)]; [provisional support, 0075, 0076, 0088, 0089].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Zhang by including a sidelink CSI reporting triggering indication as taught by Lee because it would provide the Zhang's device with the enhanced capability of improving CSI reporting [Lee, paragraphs 0004, 0116].

As per claim 12, Zhang discloses the first wireless device of claim 11, 
wherein a frequency resource block size of the one or more CSI reference signals is equal to a frequency resource block size of one or more physical sidelink shared channels (PSSCHs) being transmitted with the one or more CSI reference signals [paragraphs 0080, 0117, 0130, 0151, wherein a frequency resource block size of the one or more CSI reference signals is equal to a frequency resource block size of one or more physical sidelink shared channels (PSSCHs) being transmitted with the one or more CSI reference signals (the first terminal apparatus may indicate the sidelink feedback information to the second terminal apparatus by using the reference signal on the PSSCH)].

As per claim 13, Zhang discloses the first wireless device of claim 11, 
wherein the sidelink CSI reporting triggering indication is received via sidelink control information [paragraphs 0100, 0108, 0109, 0132, wherein the sidelink CSI reporting triggering indication is received via sidelink control information (sidelink control information (SCI) may include sidelink feedback control information (SFCI))].

As per claim 14, Zhang discloses the first wireless device of claim 13, 
wherein the sidelink control information is second stage sidelink control information [paragraphs 0150, 0151, 0179, wherein the sidelink control information is second stage sidelink control information (the first communications apparatus determines that the PSCCH and the PSSCH are multiplexed in a time division multiplexing (TDM) manner)].

As per claim 15, Zhang discloses the first wireless device of claim 14, 
wherein the second stage sidelink control information is received via a PSSCH [paragraphs 0080, 0117, 0130, 0151, wherein the second stage sidelink control information is received via a PSSCH (the first terminal apparatus may indicate the sidelink feedback information to the second terminal apparatus by using the reference signal on the PSSCH)].

As per claim 16, Zhang discloses the first wireless device of claim 11, Zhang does not explicitly disclose wherein the one or more configuration messages are received via one or more sidelink radio resource control messages (RRCs).
However, Lee teaches wherein the one or more configuration messages are received via one or more sidelink radio resource control messages (RRCs) [paragraphs 0169, 0170, 0185, 0195, wherein the one or more configuration messages are received via one or more sidelink radio resource control messages (RRCs) (CSI reporting latency information for the CSI report may be provided from the network or the transmitting WTRU (e.g. via PC5 RRC signaling))]; [provisional support 0106, 0111].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Zhang by including a sidelink radio resource control message (RRC) as taught by Lee because it would provide the Zhang's device with the enhanced capability of improving CSI reporting [Lee, paragraphs 0004, 0116].

As per claim 17, Zhang discloses the first wireless device of claim 11, 
wherein the one or more sidelink CSIs comprise one or more channel quality indicators and one or more rank indicators [paragraphs 0008, 0032, 0082, wherein the one or more sidelink CSIs comprise one or more channel quality indicators and one or more rank indicators (channel state information includes at least one of the following information: a channel quality indicator CQI, a precoding matrix indicator PMI, a rank indicator RI)].

As per claim 18, Zhang discloses the first wireless device of claim 11. 
wherein the instructions, when executed by the one or more processors, further cause the first wireless device to determine the one or more sidelink CSIs based on the one or more CSI reference signals [paragraphs 0032, 0050, 0052, 0082, determining the one or more sidelink CSIs based on the one or more CSI reference signals (sidelink feedback information may include at least: channel state information; channel state information may include at least one of a channel state information reference signal CSI-RS resource indicator CRI)].

As per claim 19, Zhang discloses the first wireless device of claim 11, Zhang does not explicitly disclose wherein the one or more sidelink CSIs are transmitted via a sidelink medium access control control element (MAC CE).
However, Lee teaches wherein the one or more sidelink CSIs are transmitted via a sidelink medium access control control element (MAC CE) [paragraphs 0122, 0134, 0149, 0152, wherein the one or more sidelink CSIs are transmitted via a sidelink medium access control control element (MAC CE) (CSI reporting may be sent in a MAC CE)]; [provisional support 0111, 0118].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Zhang by including a sidelink medium access control control element (MAC CE) as taught by Lee because it would provide the Zhang's device with the enhanced capability of improving CSI reporting [Lee, paragraphs 0004, 0116].

As per claim 20, Zhang discloses a system comprising: 
a first wireless device comprising: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors of the wireless device [fig. 6, 7, paragraphs 0156, 0158, 0168, 0172, 0191, a first wireless device comprising: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors of the wireless device (memory 602 is coupled to the processor 603, and the memory 602 is configured to store program instructions and data that are necessary for the communications apparatus)], cause the first wireless device to: 
receive, from a second wireless device [fig. 3, paragraphs 0090-0096, receive, from a second wireless device (first terminal apparatus, second terminal apparatus)], one or more configuration messages comprising a sidelink latency for sidelink channel state information (CSI) reporting [fig. 3, table 5, paragraphs 0012, 0015, 0104, 0113, 0114, receive, from a second wireless device one or more configuration messages comprising a sidelink latency for sidelink channel state information (CSI) reporting (terminals can send/determine the sidelink feedback information; sending sidelink feedback information; includes a latency of processing the sidelink feedback information by the first terminal apparatus; start RB number (or a range within which the RB number falls))]; 
receive, during a first time slot, from the second wireless device [paragraphs 0009, 0104, 0112, 0114, receive, during a first time slot, from the second wireless device (a slot number (including a start slot number)]: 
determine one or more sidelink CSI reporting resources within a time period indicated by: the sidelink latency, and starting from the first time slot [paragraphs 0104, 0114, 0115, 0160, the sidelink latency, and starting from the first time slot (first terminal apparatus may send a reference signal on a symbol #0; frequency domain resource whose start RB number is between N1 and N2)]; and 
transmit one or more sidelink CSIs on the one or more sidelink CSI reporting resources [fig. 3, 4, paragraphs 0102-0104, transmit one or more sidelink CSIs on the one or more sidelink CSI reporting resources (a transmission resource for sending sidelink feedback information)]; and 
the second wireless device comprising: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors of the second wireless device [fig. 6, 7, paragraphs 0156, 0158, 0168, 0172, 0191, the second wireless device comprising: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors of the second wireless device (memory 602 is coupled to the processor 603, and the memory 602 is configured to store program instructions and data that are necessary for the communications apparatus)], cause the second wireless device to: 
transmit, to the first wireless device, the one or more configuration messages [paragraphs 0028, 0080, 0173, 0207, transmit, to the first wireless device, the one or more configuration messages (control information may be sidelink control information (SCI))].
	Zhang discloses where the indication information is used to indicate a type of the sidelink feedback information carried by using the reference signal [fig. 3, paragraphs 0015, 0113, 0114, 0137]. Zhang does not explicitly disclose one or more configuration messages comprising a sidelink latency upper bound for sidelink channel state information (CSI) reporting; a sidelink CSI reporting triggering indication, and one or more CSI reference signals.
However, Lee teaches one or more configuration messages comprising a sidelink latency upper bound for sidelink channel state information (CSI) reporting [paragraphs 0151, 0157, 0176, one or more configuration messages comprising a sidelink latency upper bound for sidelink channel state information (CSI) reporting (WTRU may determine remaining latency until the CSI latency bound or CSI feedback window; latency bound value to the SL CSI MAC CE)]; [provisional support, 0088, 0110, 0115, 0120, 0129]; and a sidelink CSI reporting triggering indication, and one or more CSI reference signals [fig. 2, paragraphs 0004, 0070, 0074, 0084, 0166, 0173, a sidelink CSI reporting triggering indication, and one or more CSI reference signals (triggering a SR transmission specific to CSI reporting; an indication of CSI reporting triggering, and/or a subchannel within which a CSI-RS is transmitted)]; [provisional support, 0075, 0076, 0088, 0089].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Zhang by including a sidelink CSI reporting triggering indication as taught by Lee because it would provide the Zhang's system with the enhanced capability of improving CSI reporting [Lee, paragraphs 0004, 0116].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin et al., U.S. Publication No. 2022/0201528, discloses wherein the SL CSI window may be referred to as the term of latency bound for the SL CSI report.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469